DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
June 7, 1999
Dear State Medicaid Director:
Mental illness affects millions of Americans, many of whom rely on Medicaid to cover their health
and mental health care needs. In recognition of the White House Conference on Mental Health, I am
writing to provide information about several issues related to mental health services.
Developments in Mental Health Treatment
Assertive Community Treatment (ACT) programs have been used to serve persons with serious and
persistent mental illness for a number of years. Programs based on ACT principles employ
interdisciplinary treatment teams, shared caseloads, 24-hour mobile crisis teams, assertive outreach
for treatment in clients' own environments, individualized treatment, medication, rehabilitation and
supportive services. Assertive Case Management (ACM) programs which incorporate shared
caseloads also provide this array of individualized, community-based services.
The evidence base for a variety of treatment and service interventions for persons with
schizophrenia, including ACT and ACM, has recently been reviewed by the Schizophrenia Patient
Outcomes Research Team (PORT), with support from the Agency for Health Care Policy and
Research and the National Institute of Mental Health. With respect to persons with schizophrenia
who are at high risk for discontinuation of treatment or for repeated crises, the PORT team concluded
that:
"Randomized trials have demonstrated consistently the effectiveness of these programs [ACT and
ACM] in reducing inpatient use among such high-risk patients. Several studies also support
improvements in clinical and social outcomes. These studies suggest that both ACT and ACM are
superior to conventional case management for high-risk cases ( Schizophrenia Bulletin, 1998)."
States should consider this recommendation in their plans for comprehensive approaches to
community-based mental health services. Programs based on ACT principles can be supported under
existing Medicaid policies, and a number of States currently include ACT services as a component of
their mental health service package. Consumer participation in program design and the development
of operational policies is especially key in the successful implementation of ACT programs.
Consumer Directed Care
Advance directives are becoming an increasingly important tool for consumers of mental health
services to articulate their decisions about treatment, and to guide treatment when they can not make
these decisions themselves. Current Medicaid rules (42CFR 431.20, 434.20, and 489.100) require
that States develop and provide current information about State laws that deal with advance
directives. We urge all State Medicaid programs to work with their State mental health authorities to
ensure appropriate attention to mental health issues in their advance directives policies, and to
consider how these policies are operationalized in Medicaid program services.
Pharmacy
Finally, I would like to underscore that Federal statutory requirements noted in my February 12,
1998 letter about new medications for schizophrenia apply to services that States carry out via

contract. When there are prior authorization requirements for prescription medicines, including the
new generation of drugs for schizophrenia, prescription requests must be responded to in 24 hours. In
emergency situations, there must be provisions for dispensing at least a 72 hour supply of the
requested drug.
I appreciate your attention to these important mental health updates. If you have questions or would
like further information, please contact Peggy Clark (410-786-5321). If you are interested in finding
out more about ACT programs, the mental health authority in your state would be a good resource.
Additionally, consultation and technical assistance are available from the Center for Mental Health
Services, Substance Abuse and Mental Health Services Administration (Michael English, 301-4433606).
Sincerely,
/s/
Sally K. Richardson
Director
cc: All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge American Public Health Services Association
Robert Glover National Association of State Mental Health Program Directors
Joy Wilson National Conference of State Legislatures
Matt Salo National Governors' Association

